DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/425,241 application filed July 22, 2021.  Claims 1-6 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted July 22, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azevedo (U.S. Patent Publ’n No. 2017/0130656).
Regarding Claim 1, Azevedo discloses providing a variable compression ratio in a diesel engine (see Abstract), wherein a combustion chamber (28) is formed substantially by a piston bowl (50) in a main piston (22), and wherein the diesel engine includes a secondary piston (34) being displaceable against spring action between an upper/outer 
Regarding Claim 2, Azevedo discloses that the spring force is adapted such that the secondary piston is displaced to the lower/inner position during a working stroke when fuel is ignited (see paragraphs [0031]-[0033]).
Regarding Claims 3 and 5, Azevedo discloses a diesel engine (see paragraph [0024], penultimate sentence) having a piston bowl (50), a combustion chamber (28) formed substantially by the piston bowl (50) (see Figure 2), and a device that includes a secondary piston (34) and a spring (70).  Azevedo discloses that secondary piston (34) is displaceable against spring action between an upper/outer position which provides minimal volume of the combustion chamber and a lower/inner position which provides maximum volume of the combustion chamber (see paragraphs [0031]-[0032]), or in a position therebetween depending on introduced air mass before a compression stroke (see paragraphs [0031]-[0032]).  Azevedo discloses that secondary piston (34) rests on the spring (70) with substantially constant spring force adapted such that introduced air mass is compressed to a predetermined pressure at an end of a compression stroke 
Regarding Claims 4 and 6, Azevedo discloses that the spring force is further adapted such that the secondary piston is displaced to the lower/inner position during a working stroke when fuel is ignited (functional implication of the engine and piston of Azevedo).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant piston for internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747